DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the 22 March 2021 interview the prior art of record fails to show a labyrinth seal to be included in a rotary machine having the details, as set forth in claims that include elements such as that when the seal is included in the rotary machine a gap is formed between a first member of the rotary machine and a second member of the rotary machine facing the first member, the gap being configured to allow a fluid to flow from a high-pressure side to a low-pressure side in a flow direction that is a direction perpendicular to a direction where the first member and the second member face each other, and in a facing direction which is the direction where the first member and the second member face each other, the side of the first member relative to the second member is defined as one side of the facing direction, and in the facing direction, a side of the second member relative to the first member is defined as the other side of the facing direction, the labyrinth seal comprising: a step portion formed in a portion of the second member on the other side of the facing direction, a high-pressure-side fin extending from a portion of the first member on the one side of the facing Orlando et al. (US 5,029,876) disclose a labyrinth seal (as seen in Figs. 6, 7, 9, 10, etc.) to be included in a rotary machine (as disclosed in the abstract, etc.), the rotary machine comprising (in light of Examiner’s interpretation of the 112(b) rejection above): a first member (e.g. 78 as seen in Fig. 9); a second member (e.g. 80 as see in Fig. 9) facing the first member (as seen in Fig. 9, etc.); and a gap (the space therebetween as seen in Fig. 9, etc.) formed between the first member and the second member (as seen in fig. 9, etc.) and configured to allow a fluid to flow from a high-pressure side to a low-pressure side in a flow direction that is a direction perpendicular to a direction where the first member and the second member face each other (as seen in Fig. 9, etc. the fluid flow indicated by arrow 76), wherein: in a facing direction which is the direction where the first member and the second member face each other (i.e. the radial direction as seen in Figs. 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675